Wells, J.
The bankrupt law of the United States, § 21, provides, “ That no creditor proving his debt or claim shall be allowed to maintain any suit at law or in equity therefor against the bankrupt, but shall be deemed to have waived all right of action and suit against the bankrupt; and all proceedings already commenced, or unsatisfied judgments already obtained thereon, shall be deemed to be discharged and surrendered thereby.” The two paragraphs next following in the same section relate to claims provable, but not proved, in bankruptcy.
Congress being vested with the power to establish “ uniform laws on the subject of bankruptcies throughout the United States,” these provisions must be held to apply to proceedings in state courts as well as to those in the courts of the United States.
The statute is explicit that all proceedings already commenced shall be deemed to be discharged and surrendered thereby. The fact of proof in bankruptcy defeats and annuls the suit and the attachment made therein. Whether the withdrawal of the claim in bankruptcy, with the permission of the judge of the District Court, would restore the creditor to his right of action upon the original claim, in case of no discharge, we need not decide, because it does not arise in this case. He surrendered his right to prosecute this action when he proved his claim and procured it to be allowed in the District Court of the United States under proceedings in bankruptcy. Bennett v. Goldthwait, 109 Mass. 494.
There must accordingly be Judgment for the defendant.